Citation Nr: 9933163	
Decision Date: 11/24/99    Archive Date: 12/01/99

DOCKET NO.  99-06 332A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
service connection for residuals of a left mandible fracture.


ATTORNEY FOR THE BOARD

C. M. Cote, Associate Counsel



INTRODUCTION

The veteran had active duty from September 1976 to September 
1980.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 1998 rating decision of the Department of 
Veterans' Affairs (VA) Regional Office (RO), in which the RO 
granted service connection and a noncompensable evaluation 
for residuals of a left mandible fracture, both effective 
January 29, 1999.  During the pendency of this appeal, the 
evaluation was increased to 10 percent, effective January 29, 
1998.

In his April 1999, substantive appeal, the veteran contended 
that he was entitled to at least a 20 percent disability 
rating for his condition.  The Board finds that the veteran 
has not been granted the benefit sought on appeal, and that 
the issue of a rating in excess of 10 percent for the 
residuals of the left mandible fracture remains within the 
Board's jurisdiction.  See AB v. Brown, 6 Vet. App. 35, 38 
(1993) (indicating that a claim remains in controversy if 
less than the maximum benefit is granted).


REMAND

The appellant's claim is well grounded.  38 U.S.C.A. 
§ 5107(a); Murphy v. Derwinski, 1 Vet. App. 78 (1990).  A 
veteran's assertion that the disability has worsened serves 
to render the claim well grounded.  Proscelle v. Derwinski, 2 
Vet. App. 629 (1992).  In the instant case the veteran is 
technically not seeking an increased rating, since his appeal 
arises from the original assignment of a disability rating.  
However, when a veteran is awarded service connection for a 
disability and subsequently appeals the initial assignment of 
a rating for that disability, the claim continues to be well 
grounded.  Shipwash v. Brown, 8 Vet. App. 218, 224 (1995); 
see also Fenderson v. West, 12 Vet. App. 119 (1999).

During a February 1999 fee basis dental examination, it was 
reported that the veteran was to undergo oral surgery in 
February and March 1999.  In his substantive appeal the 
veteran indicated that he had undergone this treatment.  
Records of the surgeries are not of record.  The fee basis 
examiner diagnosed residuals of the open/closed fracture of 
the left mandible, multiple severely decayed teeth, and post 
surgery infection of the posterior maxilla.  The examiner did 
not express an opinion as to which, if any, of the veteran's 
symptoms and diagnoses were related to the service connected 
mandibular fracture.

In view of the foregoing this case is remanded for the 
following:

1.  The veteran should be requested to 
furnish information as to any dental 
treatment or other treatment he has 
received for a mandible fracture since 
January 1998.  The RO should then take 
all necessary steps to obtain those 
records, not already part of the claims 
folder and associate them with that 
folder.

2.  The veteran should be afforded an 
appropriate examination to evaluate the 
residuals of the service connected jaw 
fracture.  The examiner should attempt to 
specify those symptoms that are 
manifestations of the jaw fracture, and 
those symptoms that are due to non-
service connected conditions.  The 
examiner should report the veteran's 
inter-incisal opening and lateral 
excursion.  The examiner should determine 
whether the residuals of the mandible 
fracture are manifested by weakened 
movement, excess fatigability, or 
incoordination.  Such inquiry should not 
be limited to muscles or nerves.  These 
determinations should, if feasible, be 
expressed in terms of the degree of 
additional range-of-motion loss due to 
any weakened movement, excess 
fatigability, or incoordination.

3.  The RO should then ensure that the 
requested development has been completed 
in full.  Thereafter the RO should 
readjudicate the claim and, if the 
benefits sought remains denied, issue a 
supplemental statement of the case.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).





